DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-13 directed to inventions II and III non-elected without traverse.  Accordingly, claims 7-13 are cancelled.
 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed on 7/21/21, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Bergman on 7/29/21.
The application has been amended as follows: 
outer housing and a lid mounted on the outer housing, wherein the outer housing comprises: 
	at least one hole; 
	a hole-formed part where the at least one hole is formed; 
	an internal space enclosed within the outer housing where chromatography using a chromatography support is carried out; and
	 a perforation/incision part provided in the internal space, 
	wherein the internal space is communicated with the outside of the outer housing through the at least one hole, allowing at least one container accommodating a liquid used for chromatography to be inserted and supported, 
	wherein the perforation/incision part is configured to perforate[[s]] or incise[[s]] the container, in order to leak the liquid from the container into the internal space, 
	wherein at least either one of the outer housing or the lid comprises a guide configured to guide outer housing in a manner such that the lid can migrate from a first position to a second position while covering the hole-formed part of the outer housing with the lid and supporting the container through the at least one hole, 
	wherein the first position is a position where the lid covers the hole-formed part and an outer portion of the container protruded toward the lid through the at least one hole and the container is not perforated or incised at the perforation/incision part, 

and wherein, while the lid is allowed to migrate from the first position to the second position, the outer housing and the lid are configured to be guided by the guide in a manner such that the part of the lid abuts against an end of the outer portion of the container, the container is configured to be pushed toward the perforation/incision part, and the container is perforated or incised at the perforation/incision part to leak the liquid into the internal space.
Claim 2 (currently amended): The test device according to claim 1, wherein the outer housing further comprises a lid- mounting part surrounding the hole-formed part of the outer housing, wherein, when the outer housing with the container inserted into and supported by the at least one hole of the outer housing is viewed from the outside of the outer housing in a through-hole direction, the outer housing is constructed in a manner such that a profile of the outer portion of the container is enclosed within the inner periphery of the lid-mounting part.
Claim 3 (currently amended): The test device according to claim 1, wherein the guide comprises a power boost mechanism that allows the lid mounted on the outer housing to migrate from the first position to the second position.
Claim 4 (currently amended): The test device according to claim 3, wherein the guide comprises screw-engagement parts formed on the lid and outer housing, and the screw-engagement parts are engaged with each other in a manner such that, when the lid mounted on the outer housing in the first position is revolved around an axis along a direction in which the hole-formed part of the outer housing faces the lid, the lid migrates along the axis toward the hole-formed part of the outer housing.
Claim 5 (currently amended): The test device according to claim 1, wherein the outer housing further comprises, in a position surrounding the at least one hole, an elastic member that urges the container supported by the at least one hole against an axis of the hole and retains the position of the container within the hole.
Claim 6 (currently amended): The test device according to claim 1, wherein a lateral surface of the outer housing comprises a concave-convex surface.
Claims 7-13 (canceled).

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, You et al (US PGPub 2009/0181388) teaches a test device comprising a housing (referred to as outer casing 15 in [0028] and shown in Fig. 1) and a lid (referred to as a handle cover 16 in [0028] and shown in Fig. 1) mounted on the housing (outer casing 15); and a perforation/incision part (referred to as vacuole puncture needle 4 in [0028] and shown in Fig. 1).

In addition, it would not be obvious to one with ordinary skill in the art to modify the outer housing (outer casing 15) of You et al to incorporate a hole therein because there is no suggestion or motivation in the prior art of record to do so. Therefore, at least for this reason, the prior art fails to render the independent claim 1 obvious. As a result, claim 1 is allowable. Additionally, the dependent claims are hereby allowed due to their dependency on claim 1.
The features of “an outer housing including: an inner space enclosed within the outer housing and a hole wherethrough a lid and a container are supported while in a second position wherein the lid covers the hole-formed part of the outer housing” would prevent the outer housing from opening and thereby it would reduce contamination of an inner space when a liquid comes into contact with a chromatographic support. Moreover, such features as claimed are not currently taught in the prior and are an improvement thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am-5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/ Primary Examiner, Art Unit 1797